United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 12-1319
                        ___________________________

                                     Ron Meyers,

                       lllllllllllllllllllll Plaintiff - Appellant,

                                           v.

                     Tom Roy, Commissioner of Minnesota
                   Department of Corrections, in his official
                  and individual capacities; and David Bjerga,
                    Superintendent of the Minnesota Bureau
                    of Criminal Apprehension, in his official
                            and individual capacities,

                     lllllllllllllllllllll Defendants - Appellees.
                                      ____________

                    Appeal from United States District Court
                   for the District of Minnesota - Minneapolis
                                  ____________

                           Submitted: October 17, 2012
                   Filed: May 10, 2013 (Corrected 5/13/2013)


Before RILEY, Chief Judge, COLLOTON and GRUENDER, Circuit Judges.
                              ____________

COLLOTON, Circuit Judge.

     Ron Meyers, a person required to register as a “predatory offender” in
Minnesota, brought this action against two state officials, pursuant to 42 U.S.C.
§ 1983. He asserts that the enforcement of Minnesota’s predatory offender
registration statute, Minn. Stat. § 243.166, violates his constitutional right to due
process. The district court1 granted summary judgment in favor of Tom Roy, the
Commissioner of the Minnesota Department of Corrections, and David Bjerga, the
Superintendent of the Minnesota Bureau of Criminal Apprehension (“the Bureau”).
We affirm.

        The Minnesota predatory offender registration statute requires a person to
register for a period of ten years if he was “charged with” one of several enumerated
offenses and “convicted of . . . that offense or another offense arising out of the same
set of circumstances.” Minn. Stat. § 243.166, subd. 1b(a)(1). As construed by the
Minnesota Supreme Court, a defendant is “charged with” an enumerated offense for
purposes of the registration statute only if there is probable cause to support the charge
filed by prosecuting authorities. State v. Lopez, 778 N.W.2d 700, 703 (Minn. 2010).
If the defendant is properly charged, however, then the registration requirement
applies even when the conviction is not for an offense listed in the statute, as long as
it “aris[es] out of the same set of circumstances” as the charged offense. Id. at 706;
Boutin v. LaFleur, 591 N.W.2d 711, 716 (Minn. 1999). According to the Minnesota
Supreme Court, the legislature gave the statute this breadth “to ensure that true
predatory offenders cannot plead out of the registration requirements.” Lopez, 778
N.W.2d at 704.

       In this case, Meyers was charged in July 1995 with an enumerated offense
under the registration statute—criminal sexual conduct in the fourth degree, in
violation of Minnesota Statute § 609.345. See Minn. Stat. § 243.166, subd.
1b(a)(1)(iii). The State alleged that Meyers had committed the offense by using force
or coercion to accomplish sexual contact with another person. See Minn. Stat.


      1
        The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota.

                                           -2-
§ 609.345, subd. 1(c). After the charge was filed, however, the prosecution concluded
that Meyers committed only a lesser offense of criminal sexual conduct in the fifth
degree. See Minn. Stat. § 609.3451, subd. 1(1). Meyers then pleaded guilty to this
lesser offense, which is not an enumerated offense under the registration statute.

       While Meyers was serving his sentence, the Bureau informed him that he was
required to register under the predatory offender registration statute, on the view that
he was charged with an enumerated offense (fourth-degree criminal sexual conduct)
and convicted of another offense (fifth-degree criminal sexual conduct) that arose out
of the same set of circumstances. See Minn. Stat. § 243.166, subd. 1b(a)(1). Meyers
submitted a first offender registration form on February 24, 1998, but he subsequently
failed to comply with ongoing registration obligations, and he was convicted in 2004
of failing to register in Blue Earth County, Minnesota. In December 2004, Meyers
was convicted of second-degree assault and was sentenced to fifty-seven months’
imprisonment. As a result of that conviction, the Bureau restarted Meyers’s
registration period for the criminal sexual conduct charge. See id. at subd. 6(c).

       In 2009, Meyers was convicted for failing to register as a predatory offender in
Olmstead County, Minnesota. On appeal, Meyers challenged his conviction by
collaterally attacking the constitutionality of the registration requirement. See State
v. Meyers, No. 55-CR-09-93, 2011 WL 382591, at *3 (Minn. Ct. App. Feb. 8, 2011),
cert. denied, 132 S. Ct. 503 (2011). Among other claims, Meyers asserted that the
statute violated his rights to procedural and substantive due process. Id. at *1. The
Minnesota Court of Appeals considered these arguments on the merits and rejected
them. The court ultimately affirmed Meyers’s conviction for failure to register.

       Meyers then sued Roy and Bjerga in the district court. Count I of the
complaint, the only portion at issue on this appeal, alleged that the state officials
violated Meyers’s procedural and substantive due process rights by requiring him to
register under § 243.166 when he did not commit a “predatory offense.” Meyers

                                          -3-
sought a declaration that § 243.166 is unconstitutional as applied to him, and
injunctive relief that would prevent the officials from requiring Meyers to register and
direct them to remove Meyers from the predatory offender registry. He also sought
damages to compensate him for his incarceration and other injuries resulting from his
designation as a predatory offender.

       The district court granted summary judgment in favor of the state officials.
Meyers v. Roy, No. 11-CV-291, 2012 WL 28122, at *9 (D. Minn. Jan. 5, 2012). The
court considered the due process claims on the merits. As to procedural due process,
the court concluded that Meyers had not alleged a constitutionally-protected liberty
interest and, in any event, that the State had afforded him adequate notice and
opportunity to be heard. Id. at *3-4. The court explained that Meyers had an
opportunity to contest probable cause for the fourth-degree criminal sexual conduct
charge before he pleaded guilty to the lesser offense in 1995, and again on appeal
from his 2009 conviction for violating the registration statute. Id. at *4. The district
court rejected Meyers’s substantive due process arguments, concluding that the statute
was regulatory, not punitive, and that it was rationally related to the State’s legitimate
interest in monitoring sex offenders and protecting the public. Id. at *4-7. The court
noted this court’s observation in Gunderson v. Hvass, 339 F.3d 639, 643-44 (8th Cir.
2003), that the Minnesota legislature rationally sought to insure the inclusion in the
registration rolls of predatory offenders who take advantage of favorable plea
agreements. The district court ruled that the statute was not unconstitutional as
applied to Meyers, because there was probable cause to believe that he committed
fourth-degree criminal sexual conduct when he was charged with that offense in 1995.



      On appeal in this case, Meyers advances procedural and substantive due process
claims against the state officials. Assuming for the sake of analysis that Meyers’s
§ 1983 suit is not barred by the fact of his 2009 conviction, cf. Entzi v. Redmann, 485
F.3d 998, 1003 (8th Cir. 2007), a point the State does not raise, we conclude that the

                                           -4-
due process claims that he raised in the district court and on this appeal are barred by
collateral estoppel. Federal courts must “give preclusive effect to state-court
judgments whenever the courts of the State from which the judgments emerged would
do so,” Allen v. McCurry, 449 U.S. 90, 96 (1980), and we may raise that point sua
sponte to avoid “unnecessary judicial waste.” Hanig v. City of Winner, 527 F.3d 674,
678 (8th Cir. 2008). The elements for the application of collateral estoppel under
Minnesota law, see Hauschildt v. Beckingham, 686 N.W.2d 829, 837 (Minn. 2004),
are satisfied in this case.

       Meyers litigated the same procedural due process claims that he raises on this
appeal in his direct appeal from the 2009 conviction for a registration offense. He was
given a full and fair opportunity to litigate those claims against the State, and there
was a final judgment on the merits. The Minnesota Court of Appeals ruled that
Meyers was afforded procedural due process because he had an opportunity to
challenge the probable cause determination for fourth-degree criminal sexual conduct
before he pleaded guilty to the lesser offense in 1995, and that even if he did not have
that opportunity, Meyers failed to establish a constitutionally-protected liberty
interest. Meyers, 2011 WL 382591, at *7. In light of the Minnesota state court’s
judgment, Meyers is precluded from relitigating those points in this federal action.
We agree with the district court, moreover, that the State provided Meyers with notice
and an opportunity to be heard when the Minnesota Court of Appeals adjudicated his
challenge to the applicability of the registration statute based on his 1995 conviction.

       Meyers also litigated in the 2009 state-court appeal his contention that the
registration statute violates substantive due process. The Minnesota Court of Appeals
rejected Meyers’s argument that there was no rational basis for requiring him to
register, holding that the State’s maintenance of a list of nonpredatory offenders was
rationally related to the legitimate state interest of solving crimes. Id. (citing Boutin,
591 N.W.2d at 718). Meyers is thus precluded from relitigating in this federal action
whether the predatory registration statute has a rational basis. The other substantive

                                           -5-
due process contention that Meyers advances on this appeal—that the statute infringes
on a fundamental right to interstate travel—was not presented in the district court, and
we therefore decline to consider it. See General Mills Operations, LLC v. Five Star
Custom Foods, Ltd., 703 F.3d 1104, 1112 (8th Cir. 2013).

                                   *       *       *

      The judgment of the district court is affirmed.
                     ______________________________




                                          -6-